—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 1, 1999, convicting him of sodomy in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the indictment charging him with sodomy in the first degree was rendered duplicitous by the trial testimony was not preserved for appellate review (see CPL 470.05 [2]; People v Bumbury, 263 AD2d 512; People v Cosby, 222 AD2d 690), and we decline to reach this issue in the exercise of our interest of justice jurisdiction.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s sentence was not excessive (see People v Suitte, 90 AD2d 80). Florio, J.P., Smith, Friedmann and H. Miller, JJ., concur.